Defendant has appealed from a judgment in plaintiff’s favor in an action to recover damages for personal injuries. Plaintiff was in the employ of defendant as a brakeman on a freight train running between Manchester, N. Y., and Sayre, Pa. The action is brought under the provisions of the Federal Employers’ Liability Act. Plaintiff was injured on December 18, 1937, while climbing a ladder on the side of a freight ear which was passing a water plug. There is evidence on which the jury could base a finding that defendant negligently maintained its track and roadbed at the place where the accident oeeured. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.